DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (U.S PG-PUB NO. 20200013146 A1) in view of Bonzon et al (U.S PG-PUB NO. 20180267286 A1), and further in view of Ha et al (U.S PG-PUB NO. 20180330511 A1 (Provision Application NO. 62505009)). 
-Regarding claim 1, Yasuda discloses a learning device (Abstract; FIGS 1-22) for a discriminator (FIGS. 2-3, 13-14, controller 60), which discriminates a state of an object to be observed based on a captured image ([0068], “generating one omnifocal image DA”; FIGS. 8, 19; Abstract; [0014], “capturing an image of an object to generate an omnifocal image”; [0133]-[0134], “objects targeted for image capture”) including an influence of a meniscus acquired by imaging a container, in which a liquid with a meniscus formed on a surface and the object to be observed are contained ([0065], “surface of the culture solution 92 in each well 91 has a concave meniscus formed … captured images D1 to D5”; FIGS. 1, 5-6; [0066]-[0067];  [0102]), the learning device configured to (Abstract; FIGS 1-22): acquire a first image including the influence of the meniscus (FIGS. 2-3, 13-14, camera 40; [0067], “Under the influence of the aforementioned meniscus, … captured images D1 to D5 … camera 40” ) and a second image with the influence of the meniscus eliminated for the same object to be observed; generate training data for learning the discriminator based on the second image (FIGS. 2-3, 13-14, controller 60, memory 63, storage 63); and learn the discriminator based on the first image and the training data (FIGS. 2-3, 13-14, controller 60; FIGS. 8, 19).
Yasuda teaches correcting errors in each of captured images with known position errors (FIG. 8, [0068]-[0069]), created candidate images by enlarging or reducing preset magnification (FIG. 9, step 72) and amount of calculated parallel displacement (FIG. 8, step 7; FIG. 19, step S18). Yasuda is silent to teach acquiring a second image with the influence of the meniscus eliminated for the same object to be observed; Yasuda does not teach generating training data for learning the discriminator based on a second image, and learning the discriminator based on the first image (including the influence of the meniscus) and the training data generated from the second image.
In the same field of endeavor, Bonzon teaches observation device comprising an optical element such as a lens or a filter. By aligning the optical axis of the optical element with that of the meniscus, an optical effect such as non-uniform light distribution of illumination of the sample can be conveniently compensated (Bonzon: Abstract). Bonzon teaches acquiring a first image including the influence of the meniscus (Bonzon: FIG. 4, left hand) and a second image with the influence of the meniscus Bonzon: FIG. 4, right hand) for the same object to be observed (Bonzon: [0054]);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yasuda with the teaching of Bonzon by acquiring a second image with the influence of the meniscus eliminated for the same object to be observed in order to provide a candidate image without efforts to get known position errors, and improving imaging of samples in multiwell plates by compensating the meniscus adverse optical effects without altering standard laboratory practices.
Yasuda in view of Bonzon is silent to teach generating training data for learning the discriminator based on a second image acquired with the influence of the meniscus eliminated, and learning the discriminator based on the first image (with the influence of the meniscus) and the training data generated from the second image.
However, Ha is an analogous art pertinent to the problem to be solved in this application and further discloses methods and systems for aligning images for a specimen acquired with different modalities, inputting the information into a learning based model and generating an alignment metric using a classifier (Ha: Abstract). Ha teaches generating training data for learning the discriminator based on a second image (Ha: FIGS. 3-4, images 300, 400; [0110]), and learning the discriminator based on the first image (Ha: FIGS. 3-4, images 306, 412) and the training data (Ha: FIGS. 3-4, image 304, 410; [0115]-[0116]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Yasuda in view 
-Regarding claim 2, Yasuda in view of Bonzon, and further in view of Ha discloses the method of claim 1.
Yasuda is silent to teach wherein the second image is acquired by imaging the object to be observed with the liquid eliminated.
In the same field of endeavor, Bonzon teaches observation device comprising an optical element such as a lens or a filter. By aligning the optical axis of the optical element with that of the meniscus, an optical effect such as non-uniform light distribution of illumination of the sample can be conveniently compensated (Bonzon: Abstract). Bonzon teaches acquiring a first image including the influence of the meniscus (Bonzon: FIG. 4, left hand) and a second image with the influence of the meniscus eliminated (Bonzon: FIG. 4, right hand) for the same object to be observed (Bonzon: [0054]);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yasuda with the teaching of Bonzon by acquiring a second image with the influence of the meniscus eliminated for the same object to be observed in order to provide a candidate image 
-Regarding claim 3, Yasuda in view of Bonzon, and further in view of Ha discloses the method of claim 1.
Yasuda is silent to teach wherein the second image is acquired by imaging the object to be observed in the container filled with the liquid and sealed with a transparent plate.
In the same field of endeavor, Bonzon teaches observation device comprising an optical element such as a lens or a filter. By aligning the optical axis of the optical element with that of the meniscus, an optical effect such as non-uniform light distribution of illumination of the sample can be conveniently compensated (Bonzon: Abstract). Bonzon teaches wherein the second image is acquired by imaging the object to be observed in the container filled with the liquid and sealed with a transparent plate (Bonzon: [0008], “meniscus is eliminated with the insertion of a plug into the well … arranged on a plate cover and must be aligned to the multiwell plates”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yasuda with the teaching of Bonzon by acquiring a second image with the influence of the meniscus eliminated for the same object to be observed in order to provide a candidate image without efforts to get known position errors, and improving imaging of samples in multiwell plates by compensating the meniscus adverse optical effects without altering standard laboratory practices.

Yasuda is silent to teach wherein the second image is acquired by imaging the object to be observed with an imaging device comprising an optical element configured to eliminate the influence of the meniscus.
In the same field of endeavor, Bonzon wherein the second image is acquired by imaging the object to be observed with an imaging device comprising an optical element configured to eliminate the influence of the meniscus (Bonzon: Abstract, “observation device comprising an optical element such as a lens or a filter … By aligning the optical axis of the optical element with that of the meniscus, an optical effect such as non-uniform light distribution of illumination of the sample can be conveniently compensated”; [0008], “meniscus is eliminated with the insertion of a plug into the well”) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yasuda with the teaching of Bonzon by acquiring a second image with the influence of the meniscus eliminated for the same object to be observed in order to provide a candidate image without efforts to get known position errors, and improving imaging of samples in multiwell plates by compensating the meniscus adverse optical effects without altering standard laboratory practices.
-Regarding claim 5, Yasuda in view of Bonzon, and further in view of Ha discloses the method of claim 1.

However, Ha is an analogous art pertinent to the problem to be solved in this application and further discloses methods and systems for aligning images for a specimen acquired with different modalities, inputting the information into a learning based model and generating an alignment metric using a classifier (Ha: Abstract). Ha teaches wherein the training data generation unit generates an image obtained by applying a label according to the state of the object to be observed to the second image or the second image as the training data (Ha: FIG. 3 (provision application: Figure 2 (a)); [0099], “regression model … learned … based on a suitable training set of data”; [0103]-[0104], “CGAN”; FIG. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Yasuda in view of Bonzon with the teaching of Ha by acquiring a first image including the influence of the meniscus and a second image with the influence of the meniscus eliminated for the same object to be observed, generating training data for learning the discriminator based on the second image,  and learning the discriminator based on the first image and the training data in order to discriminate a state of an object to be observed fast, accurate and reliable using an image under the influence of meniscus, and reduce burden for afterword algorithm support.
-Regarding claim 6, the modification further discloses wherein the discriminator has a feature quantity of a pixel to be discriminated in the captured image as input Yasuda: Abstract, “On the basis of the variations in magnification, corresponding pixels in the captured images are specified; [0107]; FIG. 19, step S19), and outputs a discrimination result of the state of the object to be observed for the pixel to be discriminated (Yasuda: Abstract, “definition is compared among the corresponding pixels”; [0114]-[0115]; FIG. 19, steps S21-S24; FIG. 20).
-Regarding claim 7, Yasuda in view of Bonzon, and further in view of Ha discloses the method of claim 1.
Yasuda does not mention that configuration of an image capturing device (Yasuda: FIG. 2) is a phase contrast microscope.
In the same field of endeavor, Bonzon teaches wherein the captured image is acquired by imaging the container with a phase contrast microscope (Bonzon: FIG. 4; [0020]; [0054]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yasuda with the teaching of Bonzon by using a phase contrast microscope to acquire a second image with the influence of the meniscus eliminated for the same object to be observed in order to provide a candidate image without efforts to get known position errors, and improving imaging of samples in multiwell plates by compensating the meniscus adverse optical effects without altering standard laboratory practices.
-Regarding claim 8, Yasuda in view of Bonzon, and further in view of Ha discloses the method of claim 1.
Yasuda in view of Bonzon is silent to teach wherein the learning device is further configured to collate a discrimination result output from the discriminator for a pixel to be 
However, Ha is an analogous art pertinent to the problem to be solved in this application and further discloses methods and systems for aligning images for a specimen acquired with different modalities, inputting the information into a learning based model and generating an alignment metric using a classifier (Ha: Abstract). Ha teaches wherein the learning unit collates a discrimination result output from the discriminator for a pixel to be discriminated in the first image with a pixel in the training data corresponding to the pixel to be discriminated to learn the discriminator (Ha: FIGS. 3-4; [0113], “alignment”; [0116], “L2-Loss”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Yasuda in view of Bonzon with the teaching of Ha by acquiring a first image including the influence of the meniscus and a second image with the influence of the meniscus eliminated for the same object to be observed, generating training data for learning the discriminator based on the second image,  and learning the discriminator based on the first image and the training data in order to discriminate a state of an object to be observed fast, accurate and reliable using an image under the influence of meniscus, and reduce burden for afterword algorithm support.
-Regarding claim 9, Yasuda in view of Bonzon, and further in view of Ha discloses the method of claim 1.
Yasuda in view of Bonzon discloses a learning device (Yasuda: Abstract; FIGS 1-22) for a discriminator (Yasuda: FIGS. 2-3, 13-14, controller 60). 

However, Ha is an analogous art pertinent to the problem to be solved in this application and further discloses methods and systems for aligning images for a specimen acquired with different modalities, inputting the information into a learning based model and generating an alignment metric using a classifier (Ha: Abstract). Ha teaches a learning device to generate training data for learning the discriminator based on a second image (Ha: FIGS. 3-4, images 300, 400; [0110]), and to learn the discriminator based on the first image (Ha: FIGS. 3-4, images 306, 412) and the training data (Ha: FIGS. 3-4, image 304, 410; [0115]-[0116]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Yasuda in view of Bonzon with the teaching of Ha by acquiring a first image including the influence of the meniscus and a second image with the influence of the meniscus eliminated for the same object to be observed, generating training data for learning the discriminator based on the second image,  and learning the discriminator based on the first image and the training data in order to discriminate a state of an object to be observed fast, accurate and reliable using an image under the influence of meniscus, and reduce burden for afterword algorithm support.
-Regarding claim 10, Yasuda discloses a learning method (Abstract; FIGS 1-22) for a discriminator (FIGS. 2-3, 13-14, controller 60), which discriminates a state of an [0068], “generating one omnifocal image DA”; FIGS. 8, 19; Abstract; [0014], “capturing an image of an object to generate an omnifocal image”; [0133]-[0134], “objects targeted for image capture”) including an influence of a meniscus acquired by imaging a container, in which a liquid with a meniscus formed on a surface and the object to be observed are contained ([0065], “surface of the culture solution 92 in each well 91 has a concave meniscus formed … captured images D1 to D5”; FIGS. 1, 5-6; [0066]-[0067];  [0102]), the learning method comprising (Abstract; FIGS 1-22): acquiring a first image including the influence of the meniscus ([0067], “Under the influence of the aforementioned meniscus, … captured images D1 to D5 … camera 40” ) and a second image with the influence of the meniscus eliminated for the same object to be observed; generating training data for learning the discriminator based on the second image; and learning the discriminator based on the first image and the training data (FIGS. 8, 19).
Yasuda teaches correcting errors in each of captured images with known position errors (FIG. 8, [0068]-[0069]), created candidate images by enlarging or reducing preset magnification (FIG. 9, step 72) and amount of calculated parallel displacement (FIG. 8, step 7; FIG. 19, step S18). Yasuda is silent to teach acquiring a second image with the influence of the meniscus eliminated for the same object to be observed; Yasuda does not teach generating training data for learning the discriminator based on a second image, and learning the discriminator based on the first image (including the influence of the meniscus) and the training data generated from the second image.
Bonzon: Abstract). Bonzon teaches acquiring a first image including the influence of the meniscus (Bonzon: FIG. 4, left hand) and a second image with the influence of the meniscus eliminated (Bonzon: FIG. 4, right hand) for the same object to be observed (Bonzon: [0054]);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yasuda with the teaching of Bonzon by acquiring a second image with the influence of the meniscus eliminated for the same object to be observed in order to provide a candidate image without efforts to get known position errors, and improving imaging of samples in multiwell plates by compensating the meniscus adverse optical effects without altering standard laboratory practices.
Yasuda in view of Bonzon is silent to teach generating training data for learning the discriminator based on a second image acquired with the influence of the meniscus eliminated, and learning the discriminator based on the first image (with the influence of the meniscus) and the training data generated from the second image.
However, Ha is an analogous art pertinent to the problem to be solved in this application and further discloses methods and systems for aligning images for a specimen acquired with different modalities, inputting the information into a learning based model and generating an alignment metric using a classifier (Ha: Abstract). Ha Ha: FIGS. 3-4, images 300, 400; [0110]), and learning the discriminator based on the first image (Ha: FIGS. 3-4, images 306, 412) and the training data (Ha: FIGS. 3-4, image 304, 410; [0115]-[0116]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Yasuda in view of Bonzon with the teaching of Ha by acquiring a first image including the influence of the meniscus and a second image with the influence of the meniscus eliminated for the same object to be observed, generating training data for learning the discriminator based on the second image,  and learning the discriminator based on the first image and the training data in order to discriminate a state of an object to be observed fast, accurate and reliable using an image under the influence of meniscus, and reduce burden for afterword algorithm support.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (U.S PG-PUB NO. 20200013146 A1) in view of Bonzon et al (U.S PG-PUB NO. 20180267286 A1), and further in view of Ha et al (U.S PG-PUB NO. 20180330511 A1 (Provision Application NO. 62505009)), in view of Smith (U.S PG-PUB NO. 20180322660 A1). 
-Regarding claim 11, Yasuda discloses a non-transitory computer readable recording medium storing a learning program for a discriminator that causes a computer to execute (FIG. 3, controller 60, processor 61, memory 62, storage 63, program P1, P2; [0054]-[0055]; FIGS. 14-15): a step of discriminating a state of an object to be observed based on a captured image ([0068], “generating one omnifocal image DA”; FIGS. 8, 19; Abstract; [0014], “capturing an image of an object to generate an omnifocal image”; [0133]-[0134], “objects targeted for image capture”) including an influence of a meniscus acquired by imaging a container, in which a liquid with a meniscus formed on a surface and the object to be observed are contained ([0065], “surface of the culture solution 92 in each well 91 has a concave meniscus formed … captured images D1 to D5”; FIGS. 1, 5-6; [0066]-[0067];  [0102]); a step of (FIGS. 2-3, 13-14, camera 40) acquiring a first image including the influence of the meniscus ([0067], “Under the influence of the aforementioned meniscus, … captured images D1 to D5 … camera 40” ) and a second image with the influence of the meniscus eliminated for the same object to be observed; a step of (FIGS. 2-3, 13-14, controller 60, memory 63, storage 63) generating training data for learning the discriminator based on the second image; and a step of (FIGS. 2-3, 13-14, controller 60) learning the discriminator based on the first image and the training data (FIGS. 8, 19).
Yasuda teaches correcting errors in each of captured images with known position errors (FIG. 8, [0068]-[0069]), created candidate images by enlarging or reducing preset magnification (FIG. 9, step 72) and amount of calculated parallel displacement (FIG. 8, step 7; FIG. 19, step S18). Yasuda is silent to teach acquiring a second image with the influence of the meniscus eliminated for the same object to be observed; Yasuda does not teach generating training data for learning the discriminator based on a second image, and learning the discriminator based on the first image (including the influence of the meniscus) and the training data generated from the second image.
Bonzon: Abstract). Bonzon teaches acquiring a first image including the influence of the meniscus (Bonzon: FIG. 4, left hand) and a second image with the influence of the meniscus eliminated (Bonzon: FIG. 4, right hand) for the same object to be observed (Bonzon: [0054]);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Yasuda with the teaching of Bonzon by acquiring a second image with the influence of the meniscus eliminated for the same object to be observed in order to provide a candidate image without efforts to get known position errors, and improving imaging of samples in multiwell plates by compensating the meniscus adverse optical effects without altering standard laboratory practices.
Yasuda in view of Bonzon is silent to teach generating training data for learning the discriminator based on a second image acquired with the influence of the meniscus eliminated, and learning the discriminator based on the first image (with the influence of the meniscus) and the training data generated from the second image. 
However, Ha is an analogous art pertinent to the problem to be solved in this application and further discloses methods and systems for aligning images for a specimen acquired with different modalities, inputting the information into a learning based model and generating an alignment metric using a classifier (Ha: Abstract). Ha Ha: FIGS. 3-4, images 300, 400; [0110]), and learning the discriminator based on the first image (Ha: FIGS. 3-4, images 306, 412) and the training data (Ha: FIGS. 3-4, image 304, 410; [0115]-[0116]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Yasuda in view of Bonzon with the teaching of Ha by acquiring a first image including the influence of the meniscus and a second image with the influence of the meniscus eliminated for the same object to be observed, generating training data for learning the discriminator based on the second image,  and learning the discriminator based on the first image and the training data in order to discriminate a state of an object to be observed fast, accurate and reliable using an image under the influence of meniscus, and reduce burden for afterword algorithm support.
Yasuda in view of Bonzon, and further in view of Ha is silent to teach a non-transitory computer-readable medium.
However, Smith is an analogous art pertinent to the problem to be solved in this application and further discloses a non-transitory computer-readable medium (Smith: [0141]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Yasuda in view of Bonzon, and further in view Ha with the teaching of Smith by using a non-transitory computer readable recording medium storing a learning program for a discriminator in order to have the device implementable. 
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant argues that Ha does not teach generating training data for learning the discriminator based on a second image, and learning the discriminator based on the first image and the training data generated from the second image because Ha uses different modalities, resulting in different types of information alignment (Remarks: Page 5, last paragraph, lines 3-5), and Ha does not use the same observation method (Remarks: Page 6, 1st paragraph). Applicant also argues Bonzon does not teach or suggest taking two images because Bonzon merely contrasts between a prior art image taken without meniscus elimination (left panel) and an image according to Bonzon's invention using an optical element to eliminate effects of the meniscus (right panel) (Remarks: Page 6, 3rd paragraph). Applicant further argues that the examiner indicated in the October 26 interview that Ha is relied on merely for the teaching that, once two images are taken, they can be used together to generate training data, and Bonzon is relied on for teaching that it is possible to take two images (Remarks: Page 6, 2nd paragraph), and examiner is mapping the disclosure of Bonzon to the recited features of claim 1, and this position constitutes impermissible hindsight reasoning since the examiner is using claim 1 as a blueprint to combine the prior art without regard to the actual teachings of the art itself (Remarks: Page 6, 4th paragraph).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. use or not use different modalities, same or not same observation method, merely contrasts or not between two images, use or not use an optical element to eliminate effects of the meniscus, etc.) are not recited in the rejected independent claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Ha teaches a method includes acquiring information for a specimen that includes at least first and second images for the specimen (Ha: abstract). One of ordinary skill in the art would understand that it is not meaningful to have image alignment or registration with uncorrelated images. Ha teaches generating training data for learning the discriminator based on a second image (Ha: FIGS. 3-4, images 300, 400; [0110]), and learning the discriminator based on the first image (Ha: FIGS. 3-4, images 306, 412) and the training data (Ha: FIGS. 3-4, image 304, 410; [0115]-[0116]). Bonzon teaches observation device comprising an optical element such as a lens or a filter. By aligning the optical axis of the optical element with that of the meniscus, an optical effect such as non-uniform light distribution of illumination of the sample can be conveniently compensated (Bonzon: Abstract). Meniscus being in the illumination path acts as a lens and degrades the imaging readout, Bonzon teaches that the use of the compensative optical element of the invention shows a more homogeneous distribution illumination intensity than without using it (FIG. 4; [0020]; [0054]). Bonzon teaches acquiring a first image including the influence of the meniscus 
In response to applicant's argument that the examiner's comments on mapping of claim limitations and conclusion of obviousness during the October 26, 2021 interview is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Teaching, suggestion or motivation to combine the references for independent claim 1 can be found in Non-Final Office Action Pages 5-8. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kateb et al (U.S PG-PUB NO. 20160035093 A1) discloses a method and apparatus comprising machine learning that uses shared data and/or predictive modeling to identify and/or predict abnormal growth in (e.g., microscope/endoscope) images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664